Exhibit 10.30

 

LEASE

 

BETWEEN

 

CWS REALTY OF GEORGIA, INC.

 

an Ohio corporation

 

“Landlord”

 

and

 

BWAY MANUFACTURING, INC.

 

a Delaware corporation

 

“Tenant”

 

Dated

 

August 25, 2003



--------------------------------------------------------------------------------

LEASE

 

THIS LEASE is made and entered into this 25th day of August, 2003, by and
between CWS REALTY OF GEORGIA, INC., an Ohio corporation (the “Landlord”), and
BWAY MANUFACTURING, INC., a Delaware corporation (the “Tenant”).

 

RECITALS

 

WHEREAS, Landlord is the owner of certain real estate located in the City of
Peachtree City, County of Fayette, State of Georgia, and has previously leased
such real estate to SST Industries, Inc., an Ohio corporation; and

 

WHEREAS, Landlord has terminated and cancelled its lease with SST Industries,
Inc. and desires to enter into a new lease agreement with Tenant under the terms
and conditions as set forth herein;

 

NOW, THEREFORE, in consideration of the payment of rent and mutual performance
of the duties, obligations, covenants and warranties, contained in the Lease, by
the respective parties hereto, and other good and valuable consideration, the
parties hereby agree for themselves, as follows:

 

1. Demised Premises. Landlord, for and in consideration of the covenants
contained in this Lease and made on the part of Tenant, does hereby demise and
lease unto Tenant, and Tenant does hereby lease from Landlord, the parcel of
land located in the City of Peachtree City, County of Fayette, State of Georgia,
and being more particularly described in Exhibit A (“Real Estate”), together
with all of Landlord’s easement rights and appurtenances thereto and all
buildings and improvements located on the Real Estate consisting of
approximately 130,000 square feet thereon (collectively “Demised Premises”).

 

2. Lease Term. Tenant shall have and hold the Demised Premises for a term of
years commencing on the 25th day of August, 2003 (“Commencement Date”) and
ending on the 31st day of August, 2008 (“First Expiration Date”). The period of
time from the Commencement Date to the First Expiration Date is referred to
herein as the “Initial Term”.

 

3. Rent. Tenant’s liability for rent (“Rent”) shall commence to accrue on the
Commencement Date (also referred to herein as the “Rent Commencement Date”).
Tenant shall deliver the Rent or any other monies payable to Landlord at c/o CWS
Realty, Inc., 154 Commerce Boulevard, Loveland, Ohio 45140, or such other
address as Landlord may later designate in writing. If the Rent Commencement
Date is other than the first day of the month, then Tenant shall pay partial
Rent for such partial month pro-rated on a day-for-day basis, such sum payable
on the Rent Commencement Date.

 

Tenant, in consideration of the covenants made by Landlord, covenants and agrees
to pay to Landlord as Rent for the Demised Premises, during the Initial Term,
the sum of Four Hundred Sixty-Eight Thousand Dollars ($468,000.00) per annum
payable in equal monthly installments of Thirty-Nine Thousand Dollars
($39,000.00), payable in advance on the Rent Commencement Date and thereafter on
the 1st day of every calendar month for the then current month.



--------------------------------------------------------------------------------

4. Option to Renew. Provided that Tenant has complied with all the terms and
conditions of this Lease, Tenant shall have the right to extend the Lease term
for two consecutive five-year terms (each a “Renewal Term”) upon the same terms
and conditions provided hereunder (except for payment of Rent which shall be
paid as provided hereinafter) so long as Tenant provides Landlord with written
notice of its intention to renew not sooner than one hundred eighty (180) days
prior to the First Expiration Date ending August 31, 2008, or such other
subsequent expiration date.

 

(A) Effective on the first day of any Renewal Term, the Rent payable by Tenant
to Landlord shall be increased by a percentage equal to the percentage increase
which occurred in the Consumer Price Index (“CPI”) , as defined below, in the
immediately preceding Initial Term or Renewal Term, as applicable.

 

(B) CPI as used herein shall mean the Consumer Price Index published by the
Bureau of Labor Statistics of the United States Department of Labor, All Urban
Consumers, All Items (198284=100), or an equivalent successor official index
then in effect. In the event that the Bureau of Labor Statistics changes the
form or basis for computation of the CPI, a reliable governmental or other
non-partisan publication of Landlord’s choice evaluating substantially the same
information previously used in determining the CPI shall be used. No adjustments
or recomputations, retroactive or projective, shall be made because of any
revision which may later be made in the first published figure of the CPI. In no
event shall the Rent payable during any Renewal Term be less than the Rent
payable for the Initial Term.

 

5. Landlord’s Warranties and Covenants. Landlord covenants and agrees, during
the term of this Lease and for such further time as Landlord, or any person
claiming under it, shall hold the Demised Premises or any part thereof:

 

(A) Possession. That the Real Estate is free and clear of all tenancies, whether
oral or written, and that Tenant shall have actual possession of the Real Estate
excepting the restrictions, easements and conditions of record filed as of the
Commencement Date and subject to the “Permitted Exceptions” set forth at Exhibit
C.

 

(B) Quiet Enjoyment. The Landlord hereby covenants with the Tenant that upon the
performance by the Tenant of the covenants set forth herein, subject to the
terms and conditions of this Lease, the Tenant may quietly hold and occupy the
Demised Premises for the Term of the Lease (and any extensions thereof) without
any interruption by the Landlord or any persons claiming through or under the
Landlord, and the Tenant shall not be disturbed by the Landlord or any persons
claiming through or under the Landlord in its possession and use of the Demised
Premises, subject to the “Permitted Exceptions” set forth at Exhibit C.

 

6. Tenant’s Covenants. Tenant covenants and agrees, during the term of this
Lease and for such further time as Tenant, or any person claiming under it,
shall hold the Demised Premises or any part thereof:

 

(A) Rent. To pay the Rent or any other monies due in connection with this Lease
on the days and in the manner as provided in this Lease.

 

2



--------------------------------------------------------------------------------

(B) Liens and Encumbrances. Not to allow the Demised Premises at any time during
the term to become subject to any lien, charge or encumbrance whatsoever,
arising from labor, material, service, equipment or the like ordered or
authorized by Tenant, its agents or employees, and to indemnify Landlord against
all such liens, charges and encumbrances. If, however, such a lien attaches,
Tenant shall within thirty (30) days pay the lien or bond over it. The bond
shall be maintained until such time as the lien is paid, satisfied or otherwise
discharged with prejudice. Tenant shall have no authority, express or implied,
to create any lien, charge or encumbrance which affects the Demised Premises.

 

(C) Taxes. To pay, bear and discharge all current and future real estate taxes
and assessments which are due and payable or become a lien upon the Demised
Premises or any improvements erected thereon by Tenant, or anyone claiming by,
through, or under it, during the term of this Lease or any extension thereof.
Landlord, the addressee of the tax bill, shall ensure that all real estate taxes
and assessments are promptly paid and then seek reimbursement from Tenant by
mailing a copy of the paid tax receipt to Tenant. Tenant shall reimburse
Landlord for the paid tax receipt amount within thirty (30) days of the mailing
of said receipt. In no event shall Tenant be made liable for interest or
penalties due to Landlord’s failure to pay taxes when due. Tenant shall have the
right in its own name or in the name of the Landlord to make and prosecute
application(s) for abatement of taxes or appeals for collection of assessments,
and Landlord agrees to reasonably cooperate with Tenant in this regard at
Tenant’s cost.

 

(D) Insurance and Indemnity. At its expense to insure and keep insured, from the
Commencement Date through the term of this Lease and any extension thereof,
against the following risks:

 

(1) Casualty. Landlord, at Tenant’s expense, shall insure and keep insured, on
the Commencement Date of this Lease through the term of this Lease and any
renewals thereof, the building and improvements on the Demised Premises against
loss or damage by fire and other casualties normally covered by special peril
policies for Tenant’s use in an amount not less than eighty percent (80%) of
their actual replacement cost value in insurance companies with a Best’s Rating
no less than A- and licensed in the state in which the Demised Premises is
located. Such insurance is to be made payable in case of loss to Landlord. In
the event that Landlord fails to commence to rebuild improvements, substantially
similar in value to the improvements destroyed, within sixty (60) days from the
date of such casualty, then this Lease shall. terminate and the insurance
proceeds shall be forever retained by Landlord.

 

Upon the earlier occurrence of either written notice to Tenant of Landlord’s
election to terminate or Landlord’s failure to commence to rebuild within sixty
(60) days from any casualty, Tenant shall have the right to cancel the Lease.

 

(2) Liability. Tenant shall maintain and keep in force commercial general
liability insurance against claims for bodily injury, death or property damage
occurring in, on or about the Demised Premises in an amount not less than
$1,000,000.00 per occurrence with respect to bodily injury, death or property
damage. In addition, Tenant shall maintain an umbrella policy of public
liability insurance in an amount of at least $3,000,000.00 per occurrence.

 

3



--------------------------------------------------------------------------------

Tenant shall deliver to Landlord certificates of such insurance and of any
renewals showing Landlord or any holder of a mortgage encumbering the Real
Estate as additional insureds upon the Commencement Date and within ten (10)
days after written request made by Landlord not more than once each year.

 

(3) Indemnity. Tenant further agrees to indemnify, defend and hold Landlord
harmless from any liability, loss, cost, expense or claim of any nature
resulting from any injury to person or damage to property arising from or out of
any act or omission of Tenant, Tenant’s agents, employees, servants, licensees
or contractors, or arising from or out of any occurrence in, upon, at or from
the Demised Premises.

 

Landlord agrees to indemnify, defend and hold Tenant harmless from any
liability, loss, cost, expense or claim of any nature resulting from any injury
to person or damage to property arising from or out of the act or omission of
Landlord, its employees or agents.

 

(E) Repairs. To be responsible under all circumstances for any necessary repair,
maintenance or replacement whatsoever on or about the Demised Premises, except
for structural repairs or repairs or replacements of the roof of any building.

 

(F) Utilities. To contract directly with the applicable utility and pay when due
all charges for all utility services, including but not limited to gas,
electric, water sewage or stormwater, used on or consumed in connection with the
Demised Premises during the term of this Lease. Landlord shall have no liability
to Tenant for any interruption in any utility except to the extent due to the
act or omission of Landlord, and in such case Tenant’s sole remedy shall be an
abatement of Rent until such interruption is cured. Tenant shall indemnify,
defend and hold Landlord harmless from and against any claim, expense, action or
liability, including a reasonable attorney’s fee, arising from Tenant’s use of
utilities and payment therefor.

 

(G) Compliance with Law. To comply with all governmental laws, rules and
regulations applicable to the use, development or operation of the Demised
Premises.

 

7. Environmental Compliance.

 

(A) Tenant shall at all times during the term of the Lease comply with all
applicable federal, state, and local laws, regulations, administrative rulings,
orders, ordinances, and the like, pertaining to the protection of the
environment, including, but not limited to, those regulating the handling and
disposal of waste materials. Further, during the term of the Lease, Tenant shall
not dispose on or into the Demised Premises, including but not limited to, the
soils or groundwater of the Demised Premises or release to the environment at
the Demised Premises any “hazardous substance,” as defined in Section 101(14) of
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. § 9601 et seq. (“CERCLA”) or petroleum (including
crude oil or any fraction thereof) (“Hazardous Substance”).

 

(B) Tenant agrees to hereby fully defend, indemnify and hold harmless Landlord
from any and all third party claims, orders, demands, causes of actions,
proceedings, judgments, or suits, and all liabilities, losses, costs, or
expenses (including without limitation

 

4



--------------------------------------------------------------------------------

technical consultant fees, court costs and operations of Tenant which arise in
whole or in part, but only to the extent caused by the operations of Tenant, and
Tenant shall not be liable for conditions which existed in the Demised Premises
prior to the Commencement Date except to the extent any act or omission of
Tenant, its agents, employees, invitees, licensees or contractors, or their
respective agents, employees, invitees, licensees or contractors, has aggravated
such condition, from the following circumstances occurring after the
Commencement Date:

 

(1) any “release,” as defined in Section 101(22) of CERCLA, of any Hazardous
Substance placed into, on, under or from the Demised Premises;

 

(2) any contamination of the Demised Premises’ soil or groundwater or damage to
the environment and natural resources of the Demised Premises, whether arising
under CERCLA or other statutes or regulations or common law;

 

(3) any violation of federal, state, or local laws, regulations, administrative
rulings, orders, or ordinances;

 

(4) any toxic, explosive, or otherwise dangerous materials or Hazardous
Substances which have been buried beneath, concealed within, or released on the
Demised Premises;

 

(5) inclusion of the Demised Premises in the U.S. E.P.A. Comprehensive
Environmental Response, Compensation and Liability Information System
(“CERCLIS”);

 

(6) monitoring of environmental conditions on the Demised Premises, or other
similar activities, required by federal, state, or local laws, regulations,
administrative rulings, orders, ordinances, and the like pertaining to the
protection of the environment, including but not limited to, those regulating
closure of the Demised Premises; or

 

(7) any contamination of the Demised Premises’ soil or groundwater or damage to
the environment and natural resources of the Demised Premises proximately caused
by any person coming on to the Demised Premises (e.g., suppliers who release
product while unloading), except trespassers; provided, however, Tenant shall
not be liable pursuant to this Article 7B or otherwise for migration of
Hazardous Substances from off-site sources or property onto the Demised Premises
(e.g., groundwater contamination migrating onto the Demised Premises from
off-site) when such migration is not proximately caused by the operations of
Tenant.

 

(C) For the purposes of Articles 7 and 8 herein, the term “Tenant” shall include
Tenant, its employees, agents, contractors or anyone acting at the direction of
or with the consent of Tenant, but does not include trespassers.

 

8. Avoidance of Waste. Tenant shall not cause or permit injury or waste to the
Demised Premises, or cause or permit a nuisance to exist on the Demised
Premises. At the expiration of the term of the Lease, or of any extension
thereof, Tenant shall quit and surrender the Demised Premises in as good a state
and condition as when received by Tenant on the Commencement Date, reasonable
wear and tear excepted. For the purposes of the Lease, the term “reasonable wear
and tear” shall not negate the requirement that the Demised Premises be in
compliance with applicable law described in Article 7 herein for which Tenant
has an obligation to indemnify Landlord.

 

5



--------------------------------------------------------------------------------

9. Use, Alterations and Title to Improvements. Tenant shall have the right to
use and/or occupy the Demised Premises for the manufacture of plastic containers
and incidental office uses or any other lawful use upon Landlord’s prior written
consent, such consent not to be unreasonably withheld. Tenant shall have the
right at Tenant’s expense to make nonstructural alterations, additions and
improvements to the Demised Premises. All other alterations, additions, or
improvements by Tenant shall require the prior written consent of Landlord,
which Landlord shall not unreasonably withhold or delay. All of such
alterations, additions and improvements constructed by Tenant during the term of
this Lease, and any extension of this Lease, shall be and remain the property of
Tenant at all times during the term of this Lease and any extension.
Notwithstanding anything contained in this Article to the contrary, all
improvements located on the Demised Premises on the date of the earlier
termination or expiration of this Lease shall become the property of the
Landlord but Tenant shall have the right to remove trade fixtures, equipment,
furnishings, signs and other identifying characteristics and such other personal
property from the Demised Premises. Tenant at its expense shall promptly repair
any damage done to the Demised Premises caused by removal of these items.
However, upon expiration of the Initial Term or any Renewal Term, Tenant shall
be required to remove any such alterations, additions or improvements and
restore the Demised Premises to the condition existing as of the Commencement
Date (including restoring any damage to the Demised Premises arising from such
removal).

 

10. Assignment and Subletting. Tenant shall not sublease or assign this Lease or
its rights under this Lease, without first obtaining Landlord’s written consent,
which Landlord shall not unreasonably withhold or delay. Tenant may assign this
Lease or sublet some or all of the Demised Premises without Landlord’s consent
to (i) any parent, subsidiary, or affiliate corporation of Tenant or to (ii) the
surviving corporation in connection with a merger, consolidation, or acquisition
of Tenant or any of its divisions, subsidiaries or affiliates, with or by any
other company. In such event, Tenant shall remain primarily liable for the
payment of all Rent required to be paid under this Lease and for the performance
of all terms, covenants, and conditions undertaken by Tenant.

 

11. Events of Default/Remedies.

 

(A) Tenant Events/Remedies. If Tenant shall fail to pay any installment of Rent
or other monies promptly on the day when they shall become due and payable, and
shall continue in default after a period of fifteen (15) days after written
notice by Landlord, or if Tenant shall fail to promptly keep and perform any
other non—monetary covenants of this Lease strictly in accordance with the terms
of this Lease and shall continue in default after a period of thirty (30) days
after written notice by Landlord of default and demand for performance or such
additional time as reasonably would be necessary to cure the nonmonetary default
where a cure cannot be completed within thirty (30) days (provided Tenant begins
the cure within the thirty (30) days) and diligently completes the cure), or if
Tenant becomes bankrupt or insolvent, or files any debtor proceedings, or files
in any court pursuant to any statute, either of the United States or of any
State a petition in bankruptcy or insolvency or for reorganization, or files or
has filed against it a petition for the appointment of a receiver or trustee for
all or substantially all of

 

6



--------------------------------------------------------------------------------

the assets of Tenant and such petition is not vacated or set aside within sixty
(60) days from the date of such appoint, or if Tenant makes an assignment for
the benefit of creditors, or petitions for or enters into an arrangement, or if
Tenant vacates, fails to operate in or abandons the Demised Premises or any
substantial part thereof or suffers the Lease to be taken upon any writ of
execution and such writ is not vacated or set aside within thirty (30) days,
then in any such event Landlord shall have the right to terminate and cancel
this Lease, and Landlord, without excluding other rights or remedies that it may
have, shall have the immediate right of reentry and may remove all persons and
property from the Demised Premises and dispose of such property as it sees fit,
provided such action is taken in compliance with applicable legal process. If
Landlord should take possession of the Demised Premises, it may either terminate
this Lease or it may from time to time, without terminating this Lease, make
such alterations and repairs as may be necessary in order to relet the Demised
Premises, and relet the Demised Premises for such term and at such rentals and
upon such other terms and conditions as Landlord may deem advisable. No such
reentry or taking possession of the Demised Premises by Landlord shall be
construed as an election to terminate this Lease unless a written notice of such
intention is given by Landlord to Tenant at the time of such reentry; but,
notwithstanding any such reentry and reletting without termination, Landlord may
at any time thereafter elect to terminate this Lease for such previous breach.
In the event of any termination by Landlord, whether before or after reentry,
Landlord may recover from the Tenant damages incurred by reason of such breach,
including, but not limited to, the cost of recovering the Demised Premises, its
costs and expenses (including reasonable attorneys’ fees) incurred in connection
with Tenant’s default, the cost of preparing and fixing the Demised Premises for
occupancy by a new tenant or tenants, and the present value of the difference in
value between the Rent which would be payable by Tenant under this Lease for the
remainder of the Lease Term and the reasonable rental value of the Demised
Premises for the remainder of the Lease Term. Furthermore, with respect to
nonpayment of any installment of Rent or other monies promptly on the day when
they shall become due and payable and continuing in default after a period
fifteen (15) days after written notice by Landlord, Tenant shall pay as
additional Rent default interest at twelve percent (12%) annual interest rate
for the period from the due date to the payment date. Notwithstanding the
foregoing, Landlord agrees that not more than twice in any twelve month period
if Landlord or its agent shall give Tenant written notice of non-payment of
Rent, no default shall occur, provided that Tenant pays the overdue Rent within
ten days following the date of delivery of written notice.

 

(B) Landlord Events/Remedies. Landlord’s failure to perform or observe any of
its obligations under this Lease or to correct a breach of any warranty or
representation made in this Lease within thirty (30) days after receipt of
written notice from Tenant setting forth in reasonable detail the nature and
extent of the failure referencing pertinent lease provision or if more than
thirty (30) days is required to cure the breach, Landlord’s failure to begin
curing the breach within the thirty (30) day period and diligently prosecute the
cure to completion, shall constitute a default under this Paragraph. If Landlord
commits a default, Tenant may seek such remedies, at law or in equity, with
respect to said default.

 

No remedy herein or otherwise conferred upon or reserved to Landlord or Tenant
shall be considered exclusive of any other remedy, but the same shall be
distinct, separate and cumulative and shall be in addition to every other remedy
given under this Lease, or now or hereafter existing at law or in equity or by
statute; and every power and remedy given by this

 

7



--------------------------------------------------------------------------------

Lease to Landlord or Tenant may be exercised from time to time as often as
occasion may arise, or as may be deemed expedient. No delay or omission of
Landlord or Tenant to exercise any right or power arising from any default on
the part of the other shall impair any such right or power, or shall be
construed to be a waiver of any such default or an acquiescence thereto. In
particular, the receipt by Landlord of Rent with knowledge of the breach of any
covenant of this Lease shall not be deemed a waiver of such breach and no
provision of this Lease shall be deemed to have been waived by Landlord unless
such waiver is in writing and signed by Landlord.

 

12. Holding Over. If Tenant continues to occupy the Demised Premises after the
last day of the Initial Term, or after the last day of any Renewal Term, and
Landlord elects to accept Rent thereafter, a tenancy from month to month only
shall be created, and not for any longer period, provided that Rent shall equal
one hundred fifty percent (150%) of the Rent paid in the immediately preceding
Initial Term or Renewal Term.

 

13. Condemnation. Notwithstanding anything contained in this Lease to the
contrary, if the whole or any part of the Demised Premises is taken or condemned
by any competent authority for any public use or purpose during the term or any
extension of this Lease, Landlord reserves unto itself the right to claim and
prosecute its claim in all appropriate courts and agencies for an award or
damages for such taking based upon its sole interest and ownership of buildings,
alterations and improvements on the Demised Premises without Tenant
participating in the award.

 

If (a) access to the Demised Premises or (b) more than 25% of the Demised
Premises, shall be taken or condemned so as to render the remaining portion
unsuitable for the continued use or occupancy of Tenant, then Tenant may within
a period thirty (30) days after the date when possession of the Demised Premises
shall be required by the condemning authority, elect to terminate this Lease. In
the event that Tenant shall fail to exercise this option to terminate this
Lease, then this Lease shall continue in full force and effect with respect to
the portion of the Demised Premises not so taken and such remaining portion
shall be deemed to be the Demised Premises for the balance of the term of the
Lease. Tenant will, with all due diligence and at its own cost and expense,
repair and restore the Demised Premises or what may remain of it to its former
condition, provided that such taking or condemnation does not occur within the
last nine (9) months of the Term of the Lease or any renewal term thereof. There
shall be no abatement in the payment of Rent for the period prior to Tenant’s
election to terminate and vacating the Premises.

 

14. Trade Fixtures, Machinery and Equipment. Landlord agrees that all trade
fixtures, machinery, equipment, furniture or other personal property of whatever
kind and nature kept or installed in the Demised Premises by Tenant shall not
become the property of Landlord or a part of the Demised Premises and may be
removed by Tenant at any time during the term of this Lease.

 

15. Recording. Tenant and Landlord each agree not to record a memorandum of this
Lease unless both parties consent thereto.

 

8



--------------------------------------------------------------------------------

16. Subordination. This Lease is subject and subordinate to any mortgage now or
hereafter placed on the Real Estate; provided, however, that at the option of
any mortgagee, this Lease or portions of this Lease can be made superior to such
mortgage; and provided further that unless the entire Lease is made superior to
such mortgage, the holder of the mortgage shall agree in writing that the rights
of Tenant under this Lease shall not be divested or in any way affected by a
foreclosure or other default proceeding under the mortgage, or obligations
secured thereby, so long as Tenant is not in default under the terms of this
Lease beyond the period of any applicable cure period; and Tenant agrees that
this Lease shall remain in full force and effect notwithstanding any such
default proceeding under the mortgage, or obligations secured thereby. Landlord
shall use its best efforts to deliver the Non-Disturbance Agreement to the
Tenant from any existing mortgagees on the Commencement Date. Tenant further
agrees that it will attorn to the mortgagee, or beneficiary under such mortgage,
to their successors or assigns and to any purchaser or its assignee at a
foreclosure sale. Tenant will, upon request by Landlord, execute and deliver to
Landlord, or to any other person designated by Landlord, a Subordination,
Non-Disturbance and Attornment Agreement in accordance with this Article.

 

17. Miscellaneous Provisions.

 

(A) Invalidity. If any term or provision of this Lease or the application to any
person or circumstance shall, to any extent, be invalid or unenforceable, the
remainder of this Lease, or the application of such term or provision to persons
whose circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby.

 

(B) Successors, Etc. The terms, conditions and covenants of this Lease shall be
binding upon and shall inure to the benefit of each of the parties, their heirs,
personal representatives, successors or assigns, and shall run with the land.

 

(C) Writing. No waivers, alterations or modifications of this Lease or any
agreements in connection with this Lease shall be valid unless in writing duly
executed by both Landlord and Tenant.

 

(D) Construction. The captions appearing in this Lease are inserted only as a
matter of convenience and in no way define, limit, construe or describe the
scope or intent of such paragraphs of this Lease or in any way affect this
Lease. Any gender used shall be deemed to refer to any other gender more
grammatically applicable to the party to whom such use of gender relates. The
use of singular shall be deemed to include the plural and, conversely, the
plural shall be deemed to include the singular.

 

(E) Notice. If, at any time after the execution of this Lease, it shall become
necessary or convenient for one of the parties to serve any notice, demand or
communication upon the other party, such notice, demand or communication shall
be in writing, signed by the party serving the same, sent by registered or
certified United States mail, return receipt requested, postage prepaid and (a)
if intended for Landlord, shall be addressed to:

 

154 Commerce Boulevard

Loveland, Ohio 45140

c/o CWS Realty, Inc.

 

9



--------------------------------------------------------------------------------

Attn: C. Winfield Scott

 

and (b) if intended for Tenant, shall be addressed to:

 

BWAY Manufacturing, Inc.

8607 Roberts Drive

Suite 250

Atlanta, Georgia 30350

 

or to such other address as either party may have furnished to the other in
writing as a place for the service of notice. Any notice so mailed shall be
deemed to have been given 72 hours after it is deposited in the United States
mail.

 

18. Authority to Sign. The submission of this document for examination and
negotiation does not constitute an offer to lease or a reservation of or option
for the Demised Premises, and this document will become effective and binding
only upon execution and delivery by Landlord and an authorized officer of
Tenant. All negotiations, Considerations, representations and understandings
between the parties are incorporated in this document and may be modified or
altered only by agreement in writing between the parties, and no act or omission
of any employee or agent of the parties or any broker, if any, shall alter,
change or modify any of the provisions of this Lease.

 

19. Addenda and Exhibits. This Lease includes the following Addenda and/or
Exhibits, which shall take precedence over conflicting provisions (if any) of
this Lease, and are made an integral part of this Lease and fully incorporated
by reference:

 

Exhibit A: Legal Description      

Exhibit B: Intentionally Omitted

Exhibit C: Permitted Exceptions

 

- Remainder of page intentionally left blank. –

 

- Signatures contained on following page -

 

10



--------------------------------------------------------------------------------

LANDLORD and TENANT by their execution below, indicate their consent to the
terms of this Lease.

 

Landlord

CWS REALTY OF GEORGIA, INC, an Ohio

corporation

By:

 

/s/ C. Winfield Scott

--------------------------------------------------------------------------------

Name:

 

C. Winfield Scott

Its:

 

President

Tenant

BWAY MANUFACTURING, INC., a Delaware

corporation

By:

 

/s/ Kevin C. Kern

--------------------------------------------------------------------------------

Name:

 

Kevin C. Kern

Title:

 

Vice President

 

ACKNOWLEDGEMENTS

 

STATE OF Ohio   )     ) SS: COUNTY OF Hamilton   )

 

20. The foregoing instrument was acknowledged before me this 20th day of August,
2003 by C. Winfield Scott, President of CWS REALTY OF GEORGIA, INC, an Ohio
corporation, on behalf of said corporation.

 

/s/ John E. Christopher

--------------------------------------------------------------------------------

NOTARY PUBLIC

 

STATE OF Georgia   )     ) SS: COUNTY OF Fulton   )

 

21. The foregoing instrument was acknowledged before me this 20th day of August,
2003 by Kevin C. Kern, Vice President of BWAY MANUFACTURING, INC, a Delaware
corporation, on behalf of said corporation.

 

/s/ Michael N. Chandler

--------------------------------------------------------------------------------

NOTARY PUBLIC

 

11



--------------------------------------------------------------------------------

EXHIBIT A

 

Description of Premises

 

ALL THAT TRACT or parcel of land lying and being in Land Lots 42, 43, 46 and 47
of the 6th Land District of Fayette County, Georgia and being more particularly
described as follows:

 

BEGIN at a 3/4” steel rod set at the point of intersection formed by the
northerly right-of-way of Gardner Park (80 foot r/w) and the easterly
right-of-way of Georgia State Route 74 (100 foot r/w);

 

Thence north 53 degrees 19 minutes 52 seconds west a distance of 551.78 feet to
a point on a curve;

 

Thence along a curve to the right having a radius of 2,710.84 feet, a delta of
15 degrees 52 minutes 49 seconds, an arc length 751.35 feet and a chord which
bears north 47 degrees 17 minutes 51 seconds west having a chord distance of
748.94 feet to a 3/4” steel rod set;

 

Thence north 62 degrees 23 minutes 01 second east a distance of 15.32 feet to a
1/2” rebar in concrete;

 

Thence north 62 degrees 23 minutes 01 second east a distance of 849.68 feet to a
3/4” steel rod set;

 

Thence south 27 degrees 36 minutes 59 seconds east a distance of 219.83 feet to
a 3/4” steel rod set;

 

Thence south 53 degrees 07 minutes 16 seconds east a distance of 726.01 feet to
a 3/4” steel rod set;

 

Thence south 36 degrees 52 minutes 49 seconds west a distance of 760.00 feet to
the True Point of Beginning, and containing 871,634 square feet or 20.01 acre(s)
of land more or less.



--------------------------------------------------------------------------------

EXHIBIT B

 

Intentionally Omitted



--------------------------------------------------------------------------------

EXHIBIT C

 

Permitted Exceptions

 

1. All taxes for the years subsequent to 2003 and any additional taxes due as a
result of a reassessment or a rebilling of the subject property.

 

2. Restrictive Covenants contained in Limited Warranty Deed from Peachtree City
Holdings, L.L.C., a Georgia limited liability company, to CWS Realty of Georgia,
Inc., an Ohio corporation, dated March 15, 2000, filed for record March 16, 2000
at 8:01 a.m., recorded in Deed Book 1481, Page 390, Records of Fayette County,
Georgia.

 

3. Easement from Peachtree City Holdings, L.L.C. to Georgia Power Company dated
October 23, 1996, filed for record November 5, 1996 at 12:59 p.m., recorded in
Deed Book 1104, Page 122, aforesaid Records.

 

4. Easement Agreement by and between Peachtree City Holdings, L.L.C., a Georgia
limited liability company, and Gardner Denver Machinery, Inc., a Delaware
corporation, dated December 22, 1997, filed for record December 23, 1997 at 2:09
p.m., recorded in Deed Book 1206, Page 653, aforesaid Records.